                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

JAMES MUTKA, an individual

               Plaintiff,

v.                                                 Case No: 2:18-cv-539-FtM-38MRM

TOP HAT IMPORTS, LLC,

              Defendant.
                                          /

                                OPINION AND ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation. (Doc. 34). Judge McCoy recommends granting Defendant Top Hat

Imports, LLC’s Motion to Compel Arbitration and Stay Case. Neither party objects to the

Report and Recommendation, and the time to do so has expired. The Report and

Recommendation is thus ripe for review.

       A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. And “[t]he judge




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.

       After examining the file independently, and upon considering Judge McCoy’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

       Accordingly, it is now ORDERED:

       (1) The Report and Recommendation (Doc. 34) is ACCEPTED and ADOPTED,

           and the findings incorporated herein.

       (2) Defendant Top Hat Imports, LLC’s Motion to Compel Arbitration and Stay Case

           (Doc. 25) is GRANTED.

       (3) The parties are DIRECTED to arbitrate this action promptly.

       (4) All proceedings in this case are STAYED until the parties tell the Court that

           arbitration has been completed and the stay can be lifted, or the case be

           dismissed. The parties must notify the Court of such matters within five (5)

           days of arbitration concluding.

       (5) The parties are DIRECTED to file a joint report on the status of arbitration on

           or before June 3, 2019, and every ninety (90) days thereafter until arbitration

           concludes.

       (6) The Clerk is DIRECTED to add a stay flag.

       DONE and ORDERED in Fort Myers, Florida this 4th day of March 2019.




Copies: All Parties of Record




                                             2
